Name: Council Regulation (EU) 2017/284 of 17 February 2017 amending Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe
 Type: Regulation
 Subject Matter: international affairs;  international trade;  civil law;  Africa
 Date Published: nan

 18.2.2017 EN Official Journal of the European Union L 42/1 COUNCIL REGULATION (EU) 2017/284 of 17 February 2017 amending Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision (CFSP) 2017/288 amending Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EC) No 314/2004 (2) gives effect to Council Decision 2011/101/CFSP (3) and provides for certain measures directed against persons in Zimbabwe, including a freezing of their assets. (2) A derogation from the prohibition on the sale, supply, transfer and export of equipment which might be used for internal repression should be introduced in order to enable the authorisation of certain equipment, where appropriate, for the purposes of civilian use in mining or infrastucture projects, following the adoption of Decision (CFSP) 2017/288. (3) Regulatory action at the level of the Union is therefore necessary in order to give effect to Decision (CFSP) 2017/288, in particular with a view to ensure uniform application by economic operators in all Member States. (4) Regulation (EC) No 314/2004 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 314/2004 is amended as follows: (1) the following Article is inserted: Article 4a 1. By way of derogation from Article 3, the competent authority, as listed in Annex II, of the Member State where the exporter is established or the Member State where the explosive substances or related equipment is supplied from, may authorise, under such conditions as it deems appropriate, the sale, supply, transfer or export of explosive substances and related equipment as listed in point 4 of Annex I and financial and technical assistance, where the explosive substances and related equipment are intended and will be used solely for civilian use in mining and infrastructure projects. 2. The authorisation referred to in this Article shall be granted in accordance with the detailed rules laid down in Article 11 of Regulation (EC) No 428/2009. The authorisation shall be valid throughout the Union. 3. Exporters shall supply the competent authority with all relevant information required for the assessment of their application for an authorisation. 4. The relevant Member State shall inform the other Members States and the Commission at least two weeks in advance of its intention to grant an authorisation referred to in paragraph 1 of this Article.; (2) Annex I is replaced by the text appearing in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 2017. For the Council The President E. BARTOLO (1) OJ L 42, 18.2.2017, p. 12. (2) Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (OJ L 55, 24.2.2004, p. 1). (3) Council Decision 2011/101/CFSP of 15 February 2011 concerning restrictive measures against Zimbabwe (OJ L 42, 16.2.2011, p. 6). ANNEX ANNEX I List of equipment which might be used for internal repression referred to in Article 3 1. Fire-arms, ammunition and related accessories therefor, as follows: 1.1. Firearms not controlled by ML 1 and ML 2 of the EU Common Military List; 1.2. Ammunition specially designed for the firearms listed in 1.1 and specially designed components therefor; 1.3. Weapon-sights not controlled by the EU Common Military List. 2. Bombs and grenades not controlled by the EU Common Military List. 3. Vehicles as follows: 3.1. Vehicles equipped with a water cannon, specially designed or modified for the purpose of riot control; 3.2. Vehicles specially designed or modified to be electrified to repel borders; 3.3. Vehicles specially designed or modified to remove barricades, including construction equipment with ballistic protection; 3.4. Vehicles specially designed for the transport or transfer of prisoners and/or detainees; 3.5. Vehicles specially designed to deploy mobile barriers; 3.6. Components for the vehicles specified in 3.1 to 3.5 specially designed for the purposes of riot control. Note 1: This item does not control vehicles specially designed for the purposes of fire-fighting. Note 2: For the purposes of item 3.5 the term vehicles  includes trailers. 4. Explosive substances and related equipment as follows: 4.1. Equipment and devices specially designed to initiate explosions by electrical or nonelectrical means, including firing sets, detonators, igniters, boosters and detonating cord, and specially designed components therefor; except those specially designed for a specific commercial use consisting of the actuation or operation by explosive means of other equipment or devices the function of which is not the creation of explosions (e.g., car air-bag inflaters, electric-surge arresters of fire sprinkler actuators); 4.2. Linear cutting explosive charges not controlled by the EU Common Military List; 4.3. Other explosives not controlled by the EU Common Military List and related substances as follows: (a) amatol; (b) nitrocellulose (containing more than 12,5 % nitrogen); (c) nitroglycol; (d) pentaerythritol tetranitrate (PETN); (e) picryl chloride; (f) 2,4,6-trinitrotoluene (TNT). 5. Protective equipment not controlled by ML 13 of the EU Common Military List as follows: 5.1. Body armour providing ballistic and/or stabbing protection; 5.2. Helmets providing ballistic and/or fragmentation protection, anti-riot helmets, anti-riot shields and ballistic shields. Note: This item does not control:  equipment specially designed for sports activities;  equipment specially designed for safety of work requirements. 6. Simulators, other than those controlled by ML 14 of the EU Common Military List, for training in the use of firearms, and specially designed software therefor. 7. Night vision, thermal imaging equipment and image intensifier tubes, other than those controlled by the EU Common Military List. 8. Razor barbed wire. 9. Military knives, combat knives and bayonets with blade lengths in excess of 10 cm. 10. Production equipment specially designed for the items specified in this list. 11. Specific technology for the development, production or use of the items specified in this list.